Exhibit 10(t)

Administrative Regulations for the

Executive Management Annual Incentive Compensation Program

under the United States Steel Corporation 2005 Annual Incentive Compensation
Plan

As amended by the Compensation & Organization Committee

on February 23, 2009

 

1. Administration. The Compensation & Organization Committee (the “Committee”)
shall administer the Annual Incentive Compensation Program (the “Program”) under
and pursuant to the authority provided in the Board of Directors’ April 26, 2005
delegation to the Committee and Section 3 of the United States Steel Corporation
2005 Annual Incentive Compensation Plan (the “Plan”).

 

  A. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings set forth in the Plan.

 

  B. Compensation consultant. The Committee may engage a compensation consultant
to assess the competitiveness of various target Award levels and advise the
Committee.

 

2. Participation/Eligibility. All management employees of the Corporation, its
Subsidiaries and affiliates are eligible to participate in the Program upon
designation by the Committee or Senior Officers (“Participants”).

 

  A. Executive Management. All Executive Management employees of USS, its
subsidiaries and affiliates designated via written notice as participants by the
Committee are eligible to participate (“Eligible Employees” or “Participants”).

 

  B. New Participants. A Participant who was not a Participant on the first day
of the Performance Period may, subject to the Committee’s discretion, become a
Participant during the Performance Period participating on a pro rata basis for
the remaining portion of the period in which such Participant first becomes
eligible to participate but shall be ineligible to participate in this program
for any portion of a year during which the Participant participates in any other
cash incentive or bonus plan or program; provided, however, that a Covered
Employee (as defined in section 162(m) of the Internal Revenue Code) may so
participate only if he or she becomes a Participant effective not later than 90
days after the beginning of the Performance Period.

 

  C. Rights. No Participant or other employee shall have any claim to be granted
an Award under the Program, and nothing contained in the Program or any Award
Agreement shall confer upon any Participant any right to continue in the employ
of the Corporation, its Subsidiaries or affiliates or interfere in any way with
the right of the Corporation, its Subsidiaries or affiliates to terminate a
Participant’s employment at any time.

 

3. Performance Period.

 

  A. Calendar year. Unless otherwise determined by the Committee at the
commencement of each Performance Period, each such Performance Period shall be a
calendar year.



--------------------------------------------------------------------------------

4. Performance Goal Setting.

 

  A. Performance Goals. The Corporate Performance Goals for the Performance
Period shall be the targets assigned to each of the Corporate performance
measures, which shall be set by the Committee during the first 90 days of the
Performance Period. Unless otherwise determined by the Committee at the
beginning of the relevant Performance Period, the Corporate performance measures
will be the following objective measures:

 

  (1) Return on Capital Employed (ROCE). Return on Capital Employed shall mean,
for the Performance Period, income from consolidated worldwide operations
(including minority interests), divided by consolidated worldwide capital
employed (including minority interests) expressed as a percentage.

Income from consolidated worldwide operations (including minority interests)
shall mean income from operations as reported in the consolidated statement of
operations of United States Steel Corporation for the Performance Period.

Capital employed shall be calculated by using the average of the opening balance
at the commencement of the Performance Period, and the balances at the end of
each quarter during the Performance Period, of the sum of net fixed assets,
inventories, accounts receivable and sold accounts receivable, less accounts
payable.

For purposes of calculating ROCE for a Performance Period, the following
principles shall apply: that if income or loss related to an asset is included
in the numerator for any portion of the Performance Period that the related
asset’s capital employed shall be included in the denominator for the same
portion of the Performance Period (and vice versa) and, similarly, if income or
loss related to an asset is excluded from the numerator for any portion of the
Performance Period that the related asset’s capital employed shall be excluded
from the denominator for the same portion of the Performance Period (and vice
versa).

Subject to the foregoing, the following adjustment provisions shall apply to the
numerator and denominator (to the extent included in such amount) of the ROCE
performance calculation:

 

  (a) exclude the gain or loss related to a business disposition or divestiture
and assume that the business achieved the performance objectives at Business
Plan (as defined below) levels during the balance of the Performance Period
following such disposition or divestiture;

 

  (b) exclude the gain or loss related to an asset sale not made in the ordinary
course of business;

 

  (c) exclude all amounts associated with facility shutdowns/closures;

 

  (d) exclude all amounts associated with long-lived asset impairments;

 

  (e) exclude all amounts associated with acquisitions;

 

2005 AICP REGS AMENDED 2-23-09

2



--------------------------------------------------------------------------------

  (f) exclude all amounts related to workforce reductions and other
restructuring charges and/or other non-recurring gains or losses;

 

  (g) exclude contingent liability and tax accrual amounts for items or events
not related to the applicable Performance Period; and

 

  (h) exclude all amounts associated with changes in accounting standards and
changes in law that affect reported results;

provided, however, none of the above adjustments shall be made to the ROCE
calculation to the extent the events or occurrences relating to the adjustments
are recognized and/or contemplated in the Corporation’s “Business Plan”, as last
presented to its Board of Directors within the first 90 days of the year
represented by the relevant Performance Period;

provided, further, no adjustment pursuant to any adjustment category, identified
as (a) through (h), above, shall be made to the ROCE calculation to the extent
the total adjustment for such category is less than $5 million;

provided, further, all the above adjustments shall be calculated in accordance
with generally accepted accounting principles at the time of calculation to the
extent the nature of the adjustment is addressed therein;

provided, further, none of the above adjustments shall be made to the ROCE
calculation to the extent the relevant data is not available;

provided, further, the ROCE calculation, including all adjustments thereto,
shall be determined at the time the Committee makes its award decisions and in
accordance with the reporting requirements applicable to the Corporation’s
reports on Forms 10-K and 10-Q;

provided, further, the calculated ROCE resulting from the foregoing shall be
reduced to the extent it exceeds the calculation of return on capital employed
under the United States Steel Corporation Short Term Incentive Plan for
Non-Union Salaried Employees for the same Performance Period; and

provided, further, the foregoing limit shall not limit the Committee’s authority
to exercise additional downward discretion either in determining the value of
ROCE or in calculating any related award.

 

  (2) Shipment Tons. Shipment Tons shall mean the number of worldwide tons of
steel products shipped for the Performance Period, determined consistent with
external reporting practices. This performance measure is to be adjusted in
accordance with Section 4.A.(4) of these Regulations.

 

  (3) Citizenship Measures. Citizenship Measures shall mean:

 

  (a)

Safety Performance. Safety Performance shall mean the improvement, if any, from
Performance Period to Performance

 

2005 AICP REGS AMENDED 2-23-09

3



--------------------------------------------------------------------------------

 

Period in the number of serious injury cases occurring during the Performance
Period involving the represented and non-represented employees at the properties
and operations of United States Steel Corporation and its subsidiaries as
collected and reported to the Vice President – Human Resources for purposes of
determining the baseline/target for the relevant Performance Period. A serious
injury case shall mean a work-related injury that prevents an employee from
returning to work for 31 or more calendar days. This performance measure is to
be adjusted in accordance with Section 4.A.(4) of these Regulations.

 

  (b) Toxic Emission Improvement. Toxic Emission Improvement (also referred to
as “Environmental Emission Improvement”) shall mean the improvement, if any,
from Performance Period to Performance Period in the number of occurrences of
noncompliant environmental emissions determined in accordance with our air and
water permits at our domestic and foreign production units and facilities
(excluding our joint ventures and Transtar).

For purposes of the Environmental Emission Improvement performance measure only,
the Performance Period shall be the same Performance Period used for the other
performance measures except that such period shall begin one calendar month
prior to the month in which the Performance Period begins and shall end one
calendar month prior to the month in which the Performance Period ends (that is,
December 1 to November 30).

The occurrences of noncompliant environmental emissions relating to production
units/facilities at which

 

  (i) the method and/or frequency of measuring permit compliance is revised
during the current Performance Period in response to a change in governmental
requirements and/or

 

  (ii) are adjusted pursuant to Section 4.A.(4) of these Regulations

shall be excluded

 

  (x) consistent with Section 4.A.(4) hereof, from the current target (that is,
the number of occurrences during prior Performance Period) and the current
actual performance for the current Performance Period, and

 

  (y) unless the Committee determines otherwise, for the succeeding Performance
Period, from (i) the next target (that is, the number of occurrences during
current Performance Period) and (ii) the next actual performance.

 

2005 AICP REGS AMENDED 2-23-09

4



--------------------------------------------------------------------------------

  (4) Adjustments to performance measures. Consistent with Section 5.A.(2)(d)
hereof, all adjustments to performance measures, whether identified in this
paragraph or not, are conditioned upon the requirement that such adjustments can
be accomplished in conformance with Section 162(m) of the Internal Revenue Code.

In addition to the other adjustments to performance measures identified in these
Regulations, the performance measures other than ROCE shall each be adjusted in
the event of an acquisition, disposition, idling (as defined below), startup or
shutdown of a business or production facility to exclude all measures, to the
extent all relevant data is available, relating to such business or production
facility from the target and from the related performance calculation for the
Performance Period during which the acquisition, disposition, idling (as defined
below), startup or shutdown occurs;

provided, however, that the term “idling” shall refer to a plant/facility that
was not operated for at least thirty consecutive days during the relevant
Performance Period and shall be applied for adjustment purposes (a) only with
respect to the Environmental Emissions Improvement performance measure and
(b) only in the event such idling pertains to an entire plant, or a substantial
portion of a plant (that is, an entire hot-end, an entire finishing-end, or an
entire coke battery), as such plants are identified and reported to the Vice
President – Human Resources for purposes of setting the Environmental Emissions
Improvement baseline/target for the relevant Performance Period; and

provided, further, the foregoing adjustment will not pertain to the Shipment
Tons performance measure (target or performance calculation) to the extent and
for the period such acquisition, disposition, startup or shutdown is recognized
and/or contemplated in the shipment tons making up the Corporation’s Business
Plan, as presented to its Board of Directors within the first 90 days of the
year represented by the relevant Performance Period.

 

  B. Corporate or subsidiary level. Notwithstanding the Corporate performance
measure definitions, the Committee may assign Performance Goals for the
Corporate performance measures at the Corporate, subsidiary and/or affiliate
level for each Participant.

 

  C. Setting of Incentive Targets and Incentive Awards. The Incentive Target,
defined as a percent of the Participant’s base salary (the Participant’s monthly
base salary at the end of the relevant Performance Period times 12), and the
Incentive Awards for all levels of Performance Goals shall be set by the
Committee during the first 90 days of each Performance Period.

 

2005 AICP REGS AMENDED 2-23-09

5



--------------------------------------------------------------------------------

  (1) The Committee shall establish and approve the relevant Incentive Targets
for each Participant as well as the related Incentive Award for achieving each
Performance Goal and/or level of attainment thereof.

 

  (2) The Committee will assess the competitiveness of the various Incentive
Award levels.

 

  D. Performance Goal weighting.

 

  (1) Relative weighting. Unless otherwise determined by the Committee when
establishing the Performance Goals, the relative weighting assigned to each of
the performance measures shall be as follows:

 

  (a) ROCE. Return on Capital Employed shall be 80% of the Incentive Target
value.

 

  (b) Shipment Tons. Shipment Tons shall be 20% of the Incentive Target value.

 

  (c) Citizenship Measures. Safety shall add or subtract up to 10% of the
Incentive Target value, or have no impact on the Incentive Award, depending upon
actual performance with respect to its related Performance Goal. Environmental
Emissions shall add or subtract up to 5% of the Incentive Target value, or have
no impact on the Incentive Award, depending upon actual performance with respect
to its related Performance Goal.

 

  (2) Maximum award level. The maximum award level shall be 215% of the
Incentive Target value with achievement of the highest ROCE Performance Goal
representing 160% of such award, achievement of the highest Shipment Tons
Performance Goal representing 40% of such award and achievement of the highest
Citizenship Measures Performance Goals adding 10% (safety) and 5% (environmental
emission improvement) each to such award.

 

5. Performance Measurement Mechanics.

 

  A. Payout determination.

 

  (1) Evaluation. The Committee shall evaluate actual Corporate performance
against the Corporate Performance Goals for the Performance Period during the
first 60 days following the end of the relevant Performance Period.

 

2005 AICP REGS AMENDED 2-23-09

6



--------------------------------------------------------------------------------

  (2) Calculation.

 

  (a) Rounding Performance Calculations. The calculation of actual performance
for each performance measure shall be rounded to the nearest decimal place
consistent with the number of decimal places approved by the Committee at the
time it set the relevant target, rounding up in the case of 5 or more and
rounding down in the case of 4 or less.

 

  (b) Interpolation. Interpolation will be used to determine an Incentive Award
for performance that correlates to performance between the pre-determined ROCE
and Shipment Tons Performance Goals. Such interpolation will not be used in
connection with the Citizenship Measures. The interpolated payout percentages
for ROCE and Shipment Tons shall be added together prior to rounding to the
nearest whole percentage point, rounding up in the case of 5 or more and
rounding down in the case of 4 or less.

 

  (c) Maximum award. No one Participant may receive more than $5 million in
Incentive Awards for any one calendar year under this Program.

 

  (d) Adjustments. At the commencement of each Performance Period, the Committee
may also determine that unusual items or certain specified events or occurrences
will be excluded from, or considered in connection with, any or all of the
calculations for such Performance Period; provided, however, that all such
adjustments must satisfy the requirements of Section 162(m) of the Internal
Revenue Code.

 

  (3) Negative discretion. The Committee retains negative discretion to reduce
any and all Incentive Awards to amounts below the amounts that would be payable
as a result of performance measured against the Performance Goals; however, the
Committee may not increase Incentive Awards above the amount payable as a result
of performance measured against the Performance Goals.

 

  B. Form of Payout.

 

  (1) Cash and/or Common Stock. The Committee may determine to pay the awards in
the form of cash or common stock, or any combination thereof, which
determination may be made on a non-uniform basis among Participants.

 

  (2)

Common Stock Awards. The determination to pay awards in the form of common stock
shall be a determination to satisfy the award through

 

2005 AICP REGS AMENDED 2-23-09

7



--------------------------------------------------------------------------------

 

shares available under the 2005 Stock Incentive Plan, subject to the terms and
conditions of such plan, and provided that the performance period under this
Program shall also count toward any minimum performance period required for an
unrestricted grant of shares under such plan.

 

  (3) Award Unit Determination Procedure. If the Committee determines to pay all
or a portion of an award in the form of common stock, the value of such award,
or portion thereof, under this Program shall be converted into a number of
shares of common stock by dividing (i) the value of such award, or portion
thereof, by (ii) the Common Stock Unit Value, which is to be determined as
follows:

 

  (a) Common Stock Unit Value. The Common Stock Unit Value shall be equal to the
Fair Market Value (as defined in the 2005 Stock Incentive Plan) of a share of
common stock on the date of award (Date of Award). The Date of Award shall be
established prospectively by the Committee at the time it determines the award,
with the goal of setting the date close in proximity to the related payroll
processing date for awards under the Plan. Unless otherwise established by the
Committee, the Date of Award shall be the third business day following the date
the Committee makes its determination of the award.

 

  (4) Netting of Common Stock Shares. To the extent permitted under the 2005
Stock Incentive Plan and unless otherwise determined by the Committee or an
election with respect to a different medium of payment is offered to and elected
by a Participant in accordance with procedures approved by the Company, the
shares of common stock delivered in connection with any common stock award under
this Program shall be net of any tax withholding obligation.

 

6. Timing of Payments. Unless otherwise determined by the Committee in its
discretion, payment of Annual Incentive Compensation, if any, under this Program
with respect to any Performance Period will be paid on the 5th business day
following the date of the Committee’s determination of any such Incentive Award
to be paid; provided, however, the payment of any such award shall be paid on or
before March 15 of the year following the end of the relevant calendar year
Performance Period and as provided in Section 6 of the Plan.

 

7. Termination of Employment. The following provisions apply in the case of a
Participant’s termination of employment during the Performance Period:

 

  A.

Normal Retirement, Death, or Disability. Following a Participant’s Normal
Retirement, which constitutes a separation from service under Section 409A of
the Code, Death or Disability, a prorated value of such Participant’s target
Award may be awarded by the Committee based upon the number of complete months
worked during the Performance Period; provided that (i) such Award is calculated
and delivered following the relevant Performance Period in

 

2005 AICP REGS AMENDED 2-23-09

8



--------------------------------------------------------------------------------

 

accordance with the terms of the Plan, (ii) the relevant Performance Goals are
achieved, (iii) the Participant is employed for at least six (6) months during
the Performance Period and (iv) the Committee retains its negative discretion
with respect to such awards.

 

  (1) Normal Retirement. Normal Retirement shall mean (a) normal retirement as
defined in the applicable pension rules under the United States Steel
Corporation Plan for Employee Pension Benefits (Revision of 2003), or similar
USS subsidiary plan, or (b) retirement at any age with the consent of the
Committee; however, unless specifically consented to in writing by the
Committee, Normal Retirement does not include retirement under circumstances in
which the employee accepts employment with a company that owns, or is owned by,
a business that competes with USS, or its subsidiaries or affiliates.

 

  (B) Resignation, Early Retirement and Other Termination. Following a
Participant’s Resignation, Early Retirement or other termination, all pending
Incentive Awards are forfeited.

 

  (1) Early Retirement. Early Retirement shall mean a retirement other than a
Normal Retirement.

 

2005 AICP REGS AMENDED 2-23-09

9